Title: Abigail Adams to John Adams, 31 January 1794
From: Adams, Abigail
To: Adams, John


          
            My deares Friend
            Quincy 31 Janry 1794
          
          We have had a severe Snowstorm but attended with such a voilent wind that half the Ground is bare, whilst the other is almost impassible Banks; I hear nothing from Town this week. even the post has not come, but I have good domestick intelligence for you, which is that this day I think our Parent better, and I am much encouraged she says with one of her smiles, tell my son that I am here pestering yet, and that I have the best daughter in the whole world. I am obliged to do the whole message or be undutyfull.
          we are all waiting with impatience to learn the purport of the last news from Frane. it must be of concequence to Electrify congress in such a manner that they could not keep their sittings
          I have written only a few lines—least I should not be able to get my Letters in town soon enough for the post, on monday Captain Beals is kind enough to call this evening and let me know that he is going to town tomorrow, and would take Letters for / your ever affectionate
          
            A Adams
          
        